Per Curiam.
The case was argued on December 7th, 1896, before Mr. Chief Justice Pemberton and Mr. Justice De Witt, Mr. Justice Hunt deeming himself disqualified. From that day until now — January 2d, 1897 — the case has had the earnest consideration of the justices who heard it. There are several important questions of law in the case, but the greatest difficulty arises in the interpretation and construction of the facts and the application of the law thereto. Upon some of the questions involved we are wholly in accord; for example as to finding Y by the court; while the finding does not so state, it suggests a participation by H. L. Frank in some fraud in a sale by the assignee to him. It is expressly found that the assignee acted in good faith, and we do not think that the facts as presented to us warrant any different conclusion as to Frank. There are also other matters in which we agree, some of which are material and others of which are unimportant; but there are other questions which are material and necessary to the affirmance or reversal of the judgment upon which we do not agree, and upon which, after three weeks consid*70eration, we find that we are not at all able to agree. The personnel of this court changes on day after to-morrow. At that time there will be two justices who will be disqualified to sit upon a re-argument, if one were ordered. The case could therefore not be heard at all after to-day. These circumstances, therefore, compel a decision to be made to-day and must result in an affirmance of the judgment and order appealed from on account of the disagreement of the justices who heard the case, which is accordingly done.